The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 3/18/22 is acknowledged. New claims 21-31 have been examined along with the elected claims. Cancellation of non-elected claims 10-20 is acknowledged.

The information disclosure statement filed 12/07/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. This applies to Foreign Patent Document Np. 9 only.

This application is in condition for allowance except for the following formal matters: 
Claims 1-9 and 21-31 are objected to because of the following informalities:
To clarify the intended scope of the claims, the term --configured-- should be inserted in the following locations:
Claim 1, line 4, after “arm”, and line 6, after “arms”.
Claim 3, line 2, after “mechanism”.
Claim 4, line 3, after “controller”.
Claim 5, line 2, after “mechanism”.
Claim 21, line 4, after “arm”, line 5, after “arms”, and line 3, after “controller”.
Claim 23, line 2, after “inspector”.
Claim 28, lines 4, 5 and 7, after “mechanism”, and line 6, after “controller”.
Appropriate correction is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atamny et al shows a substrate carrier with isolation membranes which can be removed and replaced by a robot. Wong et al shows a semiconductor manufacturing apparatus in which a consumable part (e.g., an edge ring) of a vacuum process chamber can be removed and replaced by a robot. Tsai et al shows a method and apparatus for inspecting a filter cartridge of a wafer carrier. Cybulski et al shows a wafer carrier with a replacement component having an environmental sensor integral therewith. Halbmaier et al shows a wafer carrier having a replaceable filter installed in a housing removably attached to a body of the carrier.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

7/28/22